UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-6941



In Re:   MICHAEL ALLEN KOKOSKI,

                                                          Petitioner.




         On Petition for Writ of Mandamus. (5:06-cv-00849)


Submitted:   July 31, 2007                 Decided:   August 17, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Allen Kokoski, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Allen Kokoski petitions this court for a writ of

mandamus ordering his immediate release from the Federal Bureau of

Prisons.      Mandamus   is   a   drastic    remedy   to   be    used   only   in

extraordinary circumstances.         Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).         Mandamus relief is available only when

there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal, In re Catawba Indian Tribe,

973 F.2d 1133, 1135 (4th Cir. 1992).           The party seeking mandamus

relief bears the heavy burden of showing he has no other adequate

means to obtain the relief sought and that his entitlement to

relief is “clear and indisputable.” Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980).            Kokoski failed to show he is

entitled to the relief he seeks and we deny his petition for writ

of mandamus.     We grant his motion for leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                PETITION DENIED




                                     - 2 -